Dillon, Ch. J.
The defendant appeals from the decree of the District Court rendered against him. The suit is upon a promissory note, *599and seeks to foreclose defendant’s equity of redemption in certain lands, for the purchase money whereof the note was given.
Mackey & Manned for the appellants — <?. B. Woodin for the appellee.
The decree was by default upon personal service, to the sufficiency of which no objection is made.
No exception was taken to any ruling of the court, and no motion made in the court below to correct the decree in any respect. We are asked by the appellant to reverse the judgment, because the petition was not entitled, “ Petition in equity,” and because it is claimed that too much interest was allowed in the decree, etc. These objections are not available to the appellant when made for the first time in this court. Rev. § 3545; Pigman v. Deuny, 12 Iowa, 396: Robinson v. Sanders, 14 id. 539; Frieber v. Shafer, 18 Iowa, 29; McKinley v. Bechlet, 12 id. 561; Carleton v. Byington, 17 id. 579.
Affirmed.